            Case
             Case3:20-cv-05376-BHS
                  3:20-cv-05376-BHS Document
                                     Document46-7
                                              34 Filed
                                                  Filed11/02/20
                                                        01/12/21 Page
                                                                  Page11ofof44




 1                                                     THE HONORABLE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
     IN THE MATTER OF THE COMPLAINT                        IN ADMIRALTY
 9   OF THE SCANDIES ROSE FISHING
     COMPANY LLC AND MATTSEN                               Case No. 3:20-cv-05376-BHS
10   MANAGEMENT LLC, AS OWNERS
     AND/OR OPERATORS OF THE VESSEL                        NOTICE OF SETTLEMENT
11   SCANDIES ROSE, OFFICIAL NUMBER
     602351, FOR EXONERATION FROM
12   AND/OR LIMITATION OF LIABILITY

13
            COME NOW the parties to this action and notify the Court that this matter has been
14
     settled and resolved between Limitation Plaintiffs and Claimants. Settlement funds will soon
15
     be received by counsel for Limitation Plaintiffs. Claimants have disputes between themselves
16
     with respect to their individual claims. The allocation of amounts between claimants are
17
     disputed. Due to the complexity of the litigation and because there is a minor involved in the
18
     proposed settlement, it will may take several months to finalize the settlement process between
19
     the Limitation Plaintiffs and Claimants. Accordingly the parties request that:
20

21          1)      All pending dates, including the trial date, be stricken;

22          2)      That the parties advise the Court on or before January 3, 2021, of the status of

23   the settlement process.

24

      NOTICE OF SETTLEMENT - 1                                    HOLMES WEDDLE & BARCOTT, PC
                                                                        3101 WESTERN AVE, SUITE 500
      Case No. 3:20-cv-05376-BHS                                            SEATTLE, WA 98121
                                                                         TELEPHONE (206) 292-8008
                                                                                FAX (206) 340-0289
            Case
             Case3:20-cv-05376-BHS
                  3:20-cv-05376-BHS Document
                                     Document46-7
                                              34 Filed
                                                  Filed11/02/20
                                                        01/12/21 Page
                                                                  Page22ofof44




 1

 2   Attorney Gerald Markham who represents three estates has not signed this
 3   notice. Mr. Markham does agree that as between Limitation Plaintiffs and claimants that a
 4   settlement has been reached but is subject to Alaska Superior Court approval of that settlement
 5   as provided in the Parties settlement agreement that states:
 6
            "In anticipation that this offer will be accepted and policy limits will be paid, the
 7          claimants will submit the appropriate paperwork for the Alaska Superior court’s
            minor approval and payment of any share to any minor. This offer is further
 8          conditioned on the Court’s approval that settlement within policy limits is in the
            best interests of the child."
 9

10   And while he has every expectation of the Alaska Superior Court approval that this settlement

11   within policy limits is in the best interests of the child' will be forth coming (which would allow

12   him to represent that as between Limitations Plaintiff and Claimants a settlement has been

13   reached) he feels he cannot sign this Notice which says settlement has been reached, when this

14   aspect of the case remains. He is further hesitant to sign any notice that suggests that this court

15   has no further jurisdiction over the parties until, as their settlement agreement provides, the

16   Claimants review the Limitation Plaintiff’s deductions from the policy and the exact sum due

17   under the agreement have been determined, the settlement funds have been paid and the

18   releases that limitation Plaintiff proposes is signed by all parties pursuant to the parties’

19   agreement and an allocation between claimants to those funds remain undecided. With regard

20   to the items number 1-2 he has authorized Limitation Plaintiff to state he agrees.

21

22

23

24

      NOTICE OF SETTLEMENT - 2                                      HOLMES WEDDLE & BARCOTT, PC
                                                                          3101 WESTERN AVE, SUITE 500
      Case No. 3:20-cv-05376-BHS                                              SEATTLE, WA 98121
                                                                           TELEPHONE (206) 292-8008
                                                                                FAX (206) 340-0289
          Case
           Case3:20-cv-05376-BHS
                3:20-cv-05376-BHS Document
                                   Document46-7
                                            34 Filed
                                                Filed11/02/20
                                                      01/12/21 Page
                                                                Page33ofof44




 1        DATED this 2nd day of November, 2020.

 2                                  HOLMES WEDDLE & BARCOTT, P.C.

 3
                                    /s/ Michael A. Barcott
 4                                  Michael A. Barcott, WSBA #13317
                                    Daniel P. Barcott, WSBA #50282
 5                                  3101 Western Ave, Suite 500
                                    Seattle, Washington 98121
 6                                  Telephone:     206-292-8008
                                    Facsimile:     206-340-0289
 7                                  Email: mbarcott@hwb-law.com
                                            dbarcott@hwb-law.com
 8                                  Attorneys for Limitation Plaintiffs
 9                                  STACEY & JACOBSEN, PLLC
10                                  /s/ Joseph S. Stacey
                                    Joseph S. Stacey, WSBA #12840
11                                  jstacey@maritimelawyer.us
                                    James P. Jacobsen, WSBA #16331
12                                  jjacobsen@maritimelawyer.us
                                    Nigel T. Stacey, WSBA #55458
13                                  4039 21st Avenue, W, Suite 401
                                    Seattle, WA 98199
14                                  Phone: 206-282-3100
                                    Attorneys for Claimants Dean Gribble and Jon Lawler
15
                                    COLUCCIO LAW
16
                                    /s/ Kevin Coluccio
17                                  Kevin Coluccio, WSBA #16245
                                    kc@coluccio-law.com
18                                  2025 1st Avenue, Suite 1130
                                    Seattle, WA 98121
19                                  Phone: 206-826-8200
                                    Attorney for Claimant Estate of Seth Rousseau-Gano
20

21

22

23

24

     NOTICE OF SETTLEMENT - 3                           HOLMES WEDDLE & BARCOTT, PC
                                                               3101 WESTERN AVE, SUITE 500
     Case No. 3:20-cv-05376-BHS                                    SEATTLE, WA 98121
                                                                TELEPHONE (206) 292-8008
                                                                     FAX (206) 340-0289
              Case
               Case3:20-cv-05376-BHS
                    3:20-cv-05376-BHS Document
                                       Document46-7
                                                34 Filed
                                                    Filed11/02/20
                                                          01/12/21 Page
                                                                    Page44ofof44




 1   CERTIFICATE OF SERVICE

     I hereby certify that on this 2nd day
 2   of November, 2020, a true and
     correct copy of the foregoing was served via
 3   CM/ECF to:

 4   Attorneys for the Estate of Arthur Ganacias, the Estate of Brock Rainey, and the Estate of David Leigh
     Cobban
     Gerald W. Markham
 5   Attorney at Law
     211 Mill Bay Road
 6   Kodiak AK 99615
     gmarkham@nwlink.com
     Telephone: (907) 486-4194
 7
     Lawrence Delay
 8   Law Office of Lawrence Delay
     P.O. Box 698
 9   Friday Harbor, WA 98250-0698
     lcdelay@rockisland.com
     Telephone: (360) 378-6976
10
     Attorneys for the Estate of Seth Rousseau-Gano
11   Lee Tucker
     The Tucker Law Firm, PLLC
     144 Railroad Ave., Suite 220
12   Edmonds, WA 98020
     lee@thetuckerlawfirm.com
13   Telephone: (206) 790-5842

14   Kevin Coluccio
     Coluccio Law
     2025 First Ave., Suite 1130
15   Seattle, WA 98121
     kc@coluccio-law.com
16   Telephone: (206) 623-8200

     Attorneys for Dean Gribble and Jon Lawler
17   Joseph S. Stacey
     James P. Jacobsen
18   Nigel T. Stacey
     Stacey & Jacobsen, LLP
19   4039 21st Ave W, Suite 401
     Seattle, WA 98199
     jstacey@maritimelawyer.us
20   jjacobsen@maritimelawyer.us
     nstacey@maritimelawyer.us
21   Telephone: (206) 282-3100

22   ___________________________
     Holly Mote
23
     G:\7483\32057\Pleading\DRAFTS\Notice of Settlement.docx
24

      NOTICE OF SETTLEMENT - 4                                        HOLMES WEDDLE & BARCOTT, PC
                                                                             3101 WESTERN AVE, SUITE 500
      Case No. 3:20-cv-05376-BHS                                                 SEATTLE, WA 98121
                                                                              TELEPHONE (206) 292-8008
                                                                                   FAX (206) 340-0289
